Appellant was convicted of the offense of theft of property over the value of fifty dollars, and his punishment was assessed at confinement in the state penitentiary for a term of two years.
The record before us shows that the term of court at which appellant was tried began on the 19th day of October, 1936, and adjourned for the term on the 21st day of November, 1936. Appellant as principal, together with his sureties, made and entered into an appeal bond in the sum of $1,000.00 which was approved by the sheriff alone on the 30th day of December, 1936. It fails to have the approval of the trial judge as required by art. 818, C. C. P., 1925. In this respect the bond is defective and does not confer jurisdiction on this court. See Tolar v. State, 97 Tex.Crim. Rep.; Jones v. State, 99 Tex.Crim. Rep.; King v. State, 203 S.W. 52; Johnson v. State, 203 S.W. 903; Gray v. State, 224 S.W. 513, and many other cases might be cited.
By reason of the defective bond, the appeal must be dismissed and it is so ordered.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.